DETAILED ACTION
Reissue
The present reissue application is directed to US 8,422,145 B2 (“145 Patent”). 145 Patent issued with original claims 1-18 on April 16, 2013 from application 13/203,159, which is a 371 of PCT/JP2010/055048 filed on March 24, 2010 and claims foreign priority to JP 2009-084695 filed on March 31, 2009.
The present application is a continuation of reissue application 15/604,863 (now RE47,516 E), which is a continuation of reissue application 14/993,854 (now RE46,455 E), which is a continuation of reissue application 14/684,878 (now RE45,941 E). 145 Patent is also the subject of reissue applications 14/993,878 (now RE46,595 E); 15/604,961 (now RE47,517 E); 15/604,998 (now RE47,532 E); 15/605,034 (now RE47,576 E); 16/447,594 (currently pending); 16/447,615 (currently pending); 16/447,638 (currently pending); 17/328,850 (currently pending); and 17/328,859 (currently pending).
This application was filed on June 20, 2019. Since this date is after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Furthermore, the present application is being examined under the pre-AIA  first to invent provisions.
This application presents broadened claims, which are permitted because Applicant demonstrated an intent to broaden within two years of the issue date of 145 Patent (see parent reissue application 14/684,878 filed on April 13, 2015).
The most recent version of the claims was filed on April 30, 2021. The status of the claims is:
Claims 1-18: Canceled

This is a final Office action.
References and Documents Cited in this Action
145 Patent (US 8,422,145 B2)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “0.30 < CA1/f < 0.50 where CA1: diameter of an aperture stop” in lines 14-16 of the claim. The claim is indefinite because there is insufficient antecedent basis for this limitation in the claim. The claim does not recite an aperture stop and therefore, CA1 (the diameter of an aperture stop) is not clearly defined and may be an arbitrary value (e.g., a diameter of any aperture stop, not necessarily one associated with the claimed image pickup lens). It is unclear how, or even if, this part of the claim further limits the claimed image pickup lens. Claims 20 and 22-30 depend on claim 19 and are rejected for the same reason.
Claim 21 recites “wherein an aperture stop is positioned on the object side of the first lens.” However, claim 21 is indefinite because the claim does not make clear that this aperture stop is necessarily the one whose diameter is CA1 recited in parent claim 19.
To overcome these rejections, Examiner suggests that Applicant may incorporate claim 21 into claim 19 by adding “wherein an aperture stop is positioned on the object side of the first lens” to claim 19; reciting “0.30 < CA1/f < 0.50 where CA1: diameter of the aperture stop” in claim 19; and canceling claim 21.
Specification
Examiner acknowledges the amendment to the specification filed on April 30, 2021. However, 145 Patent is now also the subject of currently pending reissue applications 17/328,850 and 17/328,859. Examiner objects to the specification because the first sentence of this application must include a cross reference to those applications as well. See 37 CFR 1.177(a).
Claim Amendment
Examiner objects to the claim amendment filed on April 30, 2021. Amendments must be presented relative to the patent; therefore, new claim 19 should not include the deleted text “[the]” in the next to last line of the claim. See 35 CFR 1.173(g).
Response to Arguments and Allowable Subject Matter
Claims 19-30 may contain allowable subject matter if Applicant overcomes the 35 U.S.C. 112(b) rejection of the claims. See the previous Office action for the statement of reasons for the indication of allowable subject matter.
The declaration filed on April 30, 2021 has overcome the rejection of claims 19-30 over 35 U.S.C. 251.
Applicant’s amendment and response has overcome the previous objection to the claim amendment. However, Examiner objects to the April 30, 2021 claim amendment for new reasons as discussed above.
Examiner also acknowledges the application data sheet (ADS) filed on April 30, 2021 and withdraws the objection to the ADS.
Applicant’s amendment did not overcome the 35 U.S.C. 112(b) rejection of claims 19-30. See the rejection above.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Specifically, Applicant’s amendment to claim 19 necessitated the new rejection of dependent claim 21 under 35 U.S.C. 112(b) for indefiniteness. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or 
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.
/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                     

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991